COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Annunziata and Senior Judge Duff
Argued at Richmond, Virginia


COMMONWEALTH OF VIRGINIA,
 DEPARTMENT OF SOCIAL SERVICES,
 DIVISION OF CHILD SUPPORT ENFORCEMENT,
 ex rel., DARLENE BOWYER
                                     MEMORANDUM OPINION * BY
v.         Record No. 0071-96-4    JUDGE ROSEMARIE ANNUNZIATA
                                         APRIL 8, 1997
DALE ROBERT BOWYER

           FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                 Benjamin N. A. Kendrick, Judge

          William K. Wetzonis, Special Counsel (Nancy J.
          Crawford, Regional Special Counsel; Anne Wren
          Garrett, Special Counsel; James S. Gilmore, III,
          Attorney General; William H. Hurd, Deputy Attorney
          General; Robert B. Cousins, Jr., Senior Assistant
          Attorney General; Craig M. Burshem, Regional
          Special Counsel, on briefs), for appellant.

          (Patricia L. Ruble, on brief), for appellee.



     Darlene Bowyer and the Virginia Department of Social

Services (collectively referred to as mother) appeal the trial

court's order granting Dale Bowyer (father) a temporary abatement

of his child support obligation.   Mother contends that father

bore the risk of success in his change from salaried employment

to self-employment and that his resulting lack of income is an

insufficient ground to reduce his support obligation.     For the

reasons that follow, we affirm the decision of the trial court.



     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                                I.

     A final decree of divorce entered in December 1994 required

father to pay $1,200 per month to support the parties' minor

child.   In September 1995 father resigned from his employment of

seventeen years at Arlington Heating and Air Conditioning.

Father testified he resigned because of medical problems, which

the court found to be "life-threatening."    Specifically, father

cited migraine headaches, high blood pressure and the stress of

the commute from his home in Hume, Virginia to job sites in

Northern Virginia, Maryland and the District of Columbia.    He

further testified that his former employer "was going more

toward" installation projects that he could not perform due to

back and neck problems.
     In October 1995, father petitioned the court for a temporary

termination or reduction in child support.   He had recently

started his own heating and air conditioning company and, at the

time of the hearing, had earned no income from his business.

Mother testified that father had earned an annual salary of

$50,000 at Arlington Heating and Air Conditioning.   Without

calculating the presumptive guideline amount based on the

financial information before it, the court granted father a

four-month abatement of child support "due to [his] medical

problems."

                                II.

     The trial court's decision not to impute income to father




                               - 2 -
will be upheld on appeal unless it is "plainly wrong or

unsupported by the evidence."    Bennett v. DCSE ex rel. Bennett,

22 Va. App. 684, 691-92, 472 S.E.2d 668, 672 (1996).
          "'Under familiar principles we view [the]
          evidence and all reasonable inferences in the
          light most favorable to the prevailing party
          below. Where, as here, the court hears the
          evidence ore tenus, its finding is entitled
          to great weight and will not be disturbed on
          appeal unless plainly wrong or without
          evidence to support it.'" It is well
          established that the credibility of witnesses
          and the weight accorded to their testimony
          are matters solely within the purview of the
          trial court, and its findings will be
          reversed on appeal only if "plainly wrong or
          without evidence to support them."

Brooks v. Rogers, 18 Va. App. 585, 587, 445 S.E.2d 725, 726

(1994) (citations omitted).

     Mother first complains that the trial court erred in failing

to calculate the presumptive guideline amount of support based on

the parties' income at the time of the hearing.   Indeed, the

general rule is well settled: once the court finds a material

change in circumstances, "[t]he starting point . . . for
determining the child support obligation of a party . . . is to

compute the presumptive amount [under the guidelines]."

Watkinson v. Henley, 13 Va. App. 151, 158, 409 S.E.2d 470, 473

(1991) (emphasis added).

     In the present case, however, there was no determination of

child support to be made.   Father sought and received a total

abatement of support for four months.   Nonetheless, even

assuming, without deciding, that the court was obligated to



                                - 3 -
compute the presumptive amount of support before determining

whether to abate father's obligation, we find any error of the

trial court in failing to do so to be harmless under the facts of

this case.    Here, the evidence was undisputed that father's

current income was zero.   Had the court applied the guidelines,

the presumptive amount of support owed by father would have been

zero as well.    See Code § 20-108.2(G)(1).

     Mother next complains that the trial court erred in refusing

to impute income to father. 1   She argues that father bore the

risk of success in voluntarily deciding to change from salaried

employment to self-employment and that his resulting lack of

income is an insufficient ground to reduce his support

obligation.

     "[A] party seeking a change in court-ordered child support

has the burden to prove by a preponderance of the evidence a

material change in circumstances justifying modification of the

support requirement."    Antonelli v. Antonelli, 242 Va. 152, 154,

409 S.E.2d 117, 119 (1991).     That party "must . . . show that his

lack of ability to pay is not due to his own voluntary act or

because of his neglect."    DCSE ex rel. Ewing v. Ewing, 22 Va.

App. 466, 470, 470 S.E.2d 608, 610 (1996) (citations omitted).

"Thus, in order to prove a material change in circumstances that
     1
          Mother does not dispute that father established a
material change in circumstances warranting a review of the
support order. She contends the trial court should have deviated
from the presumptive amount of support by imputing income to
father.



                                 - 4 -
justifies a reduction in support, a parent must establish that he

is not voluntarily unemployed or voluntarily under employed."

Id. (citations omitted).   In Antonelli, the Supreme Court held

that when the obligor parent "chose to pursue other employment,

albeit a bona fide and reasonable business undertaking," he bore

the risk of his success at his new job, not the children.   242

Va. at 156, 409 S.E.2d at 119-20.   "Thus, `the risk of reduction

in income as a result of a parent's intentional act, even if done

in good faith, is insufficient grounds for reducing the amount of

support due under a pre-existing order.'"    Ewing, 22 Va. App. at

471, 470 S.E.2d at 610 (quoting Hamel v. Hamel, 18 Va. App. 10,

13, 441 S.E.2d 221, 222 (1994)).

     Unlike the imputation of income cases upon which mother

relies, the court in the present case found that father's

decision to resign from his salaried position was not the result

of a voluntary choice, but rather was the result of

"life-threatening" medical problems.   Mother does not contend

that leaving a job due to "life-threatening" medical problems is

a voluntary choice.   Instead, she argues that the court erred in

basing its finding on father's "unsubstantiated" medical

complaints.   However, mother cites no authority to support the

proposition that the court's reliance on father's testimony alone

was insufficient to support its finding.    Indeed, father made a

prima facie case that went unrebutted.

     Finally, mother argues that father should have taken another



                               - 5 -
salaried job rather than becoming self-employed.   However, mother

bore the burden to produce evidence sufficient to "enable the

trial judge reasonably to project what amount could be

anticipated" had father procured other employment.   Bennett, 22

Va. App. at 693, 472 S.E.2d at 672-73 (citations omitted).

Mother introduced no evidence concerning father's earnings at his

new business; she did not present evidence to demonstrate that

father was negligent in failing to profit from his new business

or that he ignored other available and suitable employment

opportunities.
     In light of the evidence that father was involuntarily

underemployed, earning no income, the court's refusal to impute

income was not erroneous.

     The decision of the trial court is accordingly affirmed.

                                                         Affirmed.




                              - 6 -